EXHIBIT 99.1 CRYPTOLOGIC LIMITED CONSOLIDATED FINANCIAL STATEMENTS (In US dollars) Years ended December 31, 2011 and 2010 MANAGEMENT'S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of CryptoLogic Limited and its subsidiaries and all the information in Management's Discussion and Analysis are the responsibility of management and have been approved by the Board of Directors.The consolidated financial statements were authorised for issue by the Board on March 7, 2012. The consolidated financial statements have been prepared by management in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board.These statements include some amounts that are based on best estimates and judgement.Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly, in all material respects.Management has prepared the financial information presented elsewhere in Management's Discussion and Analysis and has ensured that it is consistent with the consolidated financial statements. The Company’s policy is to maintain systems of internal accounting and administrative controls of high quality consistent with reasonable cost.Such systems are designed to provide reasonable assurance that the financial information including the preparation of the consolidated financial statements and accompanying notes is relevant, accurate and reliable and that the Company's assets are appropriately accounted for and adequately safeguarded. The Board is responsible for ensuring that management fulfills its responsibilities for financial reporting and is ultimately responsible for approving the consolidated financial statements.The Board carries out this responsibility through its Audit Committee. The Audit Committee is appointed by the Board and is comprised of a majority of outside Directors.The Audit Committee meets periodically with management and the external auditors to discuss internal controls over the financial reporting process, auditing matters and financial reporting issues to satisfy itself that each party is properly discharging its responsibilities.The Audit Committee reviews the Company's annual consolidated financial statements, the external auditors' report and other information in the Company’s Annual Report.The Audit Committee reports its findings to the Board for consideration by the Board when it approves the consolidated financial statements for issuance to the shareholders.The Audit Committee also considers, for review by the Board and approval by the shareholders, the engagement or re-appointment of the external auditors. On behalf of the shareholders, the 2011 consolidated financial statements have been audited by Grant Thornton, the external auditors, in accordance with the standards of the Public Company Accounting Oversight Board (United States).Grant Thornton has full and free access to the Audit Committee. /s/ David Gavagans/ Huw Spiers Chief Executive OfficerChief Financial Officer 2 INDEPENDENT AUDITORS' REPORT TO THE SHAREHOLDERS OF CRYPTOLOGIC LIMITED We have audited the accompanying consolidated statements of financial position of CryptoLogic Limited as at December 31, 2011, December 31, 2010 and January 1, 2010 and the consolidated statements of comprehensive income/(loss), changes in equity and cash flows for each of the years ended December 31, 2011 and 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CryptoLogic Limited as at December 31, 2011, December 31, 2010 and January 1, 2010 and the results of its operations and cash flows for each of the years ended December 31, 2011 and 2010 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Chartered Accountants Dublin, Ireland March 7, 2012 3 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (In thousands of US dollars) December 31, December 31, (note 27) January 1, (note 27) ASSETS Deferred tax assets (note 24) $ $ $ Property, plant and equipment (note 5) Intangible assets (note 6) Total non-current assets Cash and cash equivalents (note 7) Security deposits (note 8) User funds held on deposit Trade and other receivables (note 9) Current tax assets Prepayments Total current assets Total assets $ $ $ EQUITY Share capital (note 10) $ $ $ Share-based payment reserve (note 11) Retained earnings ) ) ) Total equity attributable to shareholders of CryptoLogic Non-controlling interest (note 12) Total equity LIABILITIES Deferred tax liabilities (note 24) 3 16 – Total non-current liabilities 3 16 – Trade payables and accrued liabilities (note 13) Provisions (note 26) Income taxes payable User funds held on deposit Total current liabilities Total liabilities Total equity and liabilities $ $ $ On behalf of the Board: /s/ David GavaganDirector, Chairman /s/ Thomas ByrneDirector 4 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (In thousands of US dollars, except per share data) Years ended December 31, 2011 and 2010 (note 27) Total revenue (note 14) $ $ Expenses Operating General and administrative Depreciation (note 5) Amortization of intangible assets (note 6) Impairment of intangible assets (note 6) – Reorganization (note 15) – Results from operating activities ) Finance income Finance costs ) ) Net finance income/(costs) (note 16) 49 Profit on derecognition of available-for-sale assets (note 25) Profit/(loss) before income taxes ) Income tax expense/(credit) (note 23) ) Profit/(loss) and total comprehensive income/(loss) for the period $ $ ) Profit/(loss) and total comprehensive income/(loss) attributable to: Shareholders of CryptoLogic ) Non-controlling interests ) Profit/(loss) and total comprehensive income/(loss) for the period $ $ ) Earnings/(loss) per share (note 17) Basic earnings/(loss) per share $ $ ) Diluted earnings/(loss) per share $ $ ) 5 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (In thousands of US dollars) Years ended December 31, 2011 and 2010 Attributable to shareholders of CryptoLogic Share capital Share-based payment reserve Retained earnings Total Non- controlling interest Total equity Balance, January 1, 2010 (note 27) $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss (note 27) – – ) Transactions with owners recorded directly in equity Shares exchanged – – ) – Share-based payments – ) – ) – ) Balance, December 31, 2010 (note 27) $ $ $ ) $ $ $ Total comprehensive income/(loss) for the period Profit or loss – – Transactions with owners recorded directly in equity Shares exchanged – – ) – Share-based payments – 42 – 42 – 42 Balance, December 31, 2011 $ $ $ ) $ $ $ 6 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of US dollars) Years ended December 31, 2011 and 2010 (note 27) Cash flows from/(used in): Operating activities: Profit/(loss) for the period $ $ ) Adjustments for: Depreciation Amortization of intangible assets Impairment of intangible assets – Deferred tax ) Cash received from derecognition of available-for-sale assets ) ) Interest received ) ) Unrealized foreign exchange difference on cash and cash equivalents ) Share-based payments 42 ) ) Change in operating assets and liabilities: Change in trade and other receivables Change in prepayments Change in trade payables and accrued liabilities ) ) Change in provisions ) Cash from/(used in) operating activities ) Change in income taxes receivable/payable ) Net cash from/(used in) operating activities ) Investing activities: Acquisition of property, plant and equipment ) ) Disposal of property, plant and equipment 3 21 Acquisition of intangible assets ) ) Cash received from derecognition of available-for-sale assets Interest received 80 Decrease/(increase) in security deposits ) ) Net cash from/(used in) investing activities ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Unrealized foreign exchange difference on cash and cash equivalents ) 26 Cash and cash equivalents, end of period $ $ 7 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 1. Nature of operations CryptoLogic Limited (“CryptoLogic”) is a company incorporated under the laws of Guernsey with its place of business in Dublin, Ireland and its registered office at 11 New Street, St. Peter Port, Guernsey, GY1 2PF.The head office is located at Marine House, Clanwilliam Place, Dublin 2, Ireland. CryptoLogic and its subsidiaries (collectively, the “Company”) is a provider of commerce-enabling technology, permitting secure, reliable, high-speed and private financial transactions over the Internet.The Company provides a comprehensive solution including software, network operations, administrative and marketing consulting services to licensed gambling operators (“Hosted Casino”).The Company also licenses individual games, generally with branded content, to licensed gambling operators (“Branded Games”).The Company earns substantially all of its revenue from the hosting and service arrangements for the operation of online casino and poker games on behalf of licensed casinos and licensing Branded Games to licensed operators.Substantially all of the Company’s revenue is earned in US dollars, British pounds and euro from licensees located outside of the United States.The Company’s functional currency is the US dollar and, consequently, it measures and reports its results in US dollars. 2. Significant accounting policies (a) Statement of Compliance and Conversion to International Financial Reporting Standards These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These are the Company’s first annual consolidated financial statements presented in accordance with IFRS.Previously the Company prepared its annual and interim consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The accounting policies have been applied consistently by the Company. (b) Basis of consolidation (i) Business combinations Acquisitions prior to January 1, 2010 As part of its transition to IFRS, the Company elected to restate only those business combinations that occurred on or after January 1, 2010.In respect of acquisitions prior to January 1, 2010, goodwill represents the amount recognized under Canadian GAAP. (ii) Acquisitions of non-controlling interests Acquisitions of non-controlling interests are accounted for as transactions with shareholders in their capacity as equity holders.Therefore no goodwill is recognized as a result of such transactions.Non-controlling interests, presented as part of equity, represent the portion of the Company’s profit or loss and net assets that are not held by the Company.The Company attributes total comprehensive income or loss between the shareholders of the parent and the non-controlling interests based on their respective ownership interests. (iii) Subsidiaries Subsidiaries are entities controlled by the Company.The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases.The accounting policies of subsidiaries have been changed when necessary to align them with the policies adopted by the Company. 8 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (iv) Special purpose entities A special purpose entity (“SPE”) is consolidated if, based on an evaluation of the substance of its relationship with the Company and the SPE’s risks and rewards, the Company concludes that it controls the SPE.SPEs are considered to be controlled by the Company where the SPE is established under terms that impose strict limitations on the decision-making powers of the SPE’s management and that result in the Company receiving the majority of the benefits related to the SPE’s operations and net assets, being exposed to the majority of risks incident to the SPE’s activities, and retaining the majority of the residual or ownership risks related to the SPE or its assets. The Company has assessed its operations and relationships and concluded that there are no SPEs in respect of which the Company exercises the appropriate level of control. (v) Transactions eliminated on consolidation Intercompany balances and transactions, and any unrealized income and expenses arising from intercompany transactions, are eliminated in preparing the consolidated financial statements. Unrealized gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Company’s interest in the investee.Unrealized losses are eliminated in the same way as unrealized gains, but only to the extent that there is no evidence of impairment. (c) Foreign currency Transactions in foreign currencies are translated into US dollars, the Company’s functional currency, at exchange rates at the dates of the transactions.Monetary assets and liabilities denominated in foreign currencies at the reporting date are retranslated to the functional currency at the exchange rate at that date.The foreign currency gain or loss on monetary items is the difference between amortized cost in the functional currency at the beginning of the period, adjusted for effective interest and payments during the period, and the amortized cost in foreign currency translated at the exchange rate at the end of the period.Non-monetary assets and liabilities denominated in foreign currencies that are measured at fair value are retranslated to the functional currency at the exchange rate at the date that the fair value was determined.Foreign currency differences arising on retranslation are recognized in profit or loss.Non-monetary items that are measured in terms of historical cost in a foreign currency are translated using the exchange rate at the date of the transaction. (d) Property, plant and equipment (i) Recognition and measurement Items of property, plant and equipment are measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditure that is directly attributable to the acquisition of the asset. Purchased software that is integral to the functionality of the related equipment is capitalized as part of that equipment. When parts of an item of property, plant and equipment have different useful lives, they are accounted for as separate items (major components) of property, plant and equipment. Gains and losses on disposal of an item of property, plant and equipment are determined by comparing the proceeds from disposal with the carrying amount of property, plant and equipment, and are recognized net within profit or loss. 9 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (ii) Subsequent costs The cost of replacing a part of an item of property, plant and equipment is recognized in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Company, and its cost can be measured reliably.The carrying amount of the replaced part is derecognized.The costs of the day-to-day servicing of property, plant and equipment are recognized in profit or loss as incurred. (iii) Depreciation Depreciation is calculated over the depreciable amount, which is the cost of an asset less its residual value.Depreciation is recognized in profit or loss over the estimated useful lives of each part of an item of property, plant and equipment, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. Leased assets are depreciated over the shorter of the lease term and their useful lives. Depreciation is based on the estimated useful lives of the assets using the following methods and annual rates: Asset Basis Rate Computer equipment Diminishing balance 40% Office furniture and equipment Diminishing balance 25% Leasehold improvements Straight-line Term of lease Depreciation methods, useful lives and residual values are reviewed at each reporting date and adjusted if appropriate. (e) Intangible assets (i) Goodwill Goodwill that arises upon the acquisition of subsidiaries is included in intangible assets.In respect of acquisitions prior to January 1, 2010, goodwill is included on the basis of its deemed cost, which was determined as the amounts recorded under Canadian GAAP.Goodwill is measured at cost less accumulated impairment losses. (ii) Computer software Costs that are directly associated with identifiable and unique computer software products controlled by the Company and that will probably generate economic benefits exceeding costs beyond one year are recognized as intangible assets.Subsequently, computer software is carried at cost less any accumulated amortization and accumulated impairment losses. Expenditure which enhances or extends the performance of computer software programmes beyond their original specifications is recognized as a capital improvement and added to the original cost of the computer software.Costs associated with the maintenance of computer software programmes are recognized as an expense when incurred. The cost related to the development of software is expensed as incurred unless such costs meet the criteria for capitalization under IFRS.The Company capitalizes certain computer software development costs incurred for products designed for internal use.Capitalized software development costs are included in intangible assets (see note 6). 10 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 Amortization commences when the computer software is available for use using the following methods and annual rates: Asset Basis Rate Computer software and licenses Straight-line 3 - 5 years Capitalized software development Straight-line 7 years (iii) Other intangible assets Other intangible assets consist of brand names, customer lists, domain names and gambling licenses acquired and have finite useful lives.Other intangible assets are measured at cost less accumulated amortization and accumulated impairment losses.The carrying value of other intangible assets is reviewed if indications of impairment exist (see note 6).Other intangible assets are amortized over the useful lives of the respective assets using the following methods and annual rates: Asset Basis Rate Brand names Straight-line 12 years Customer lists Straight-line 3 - 7 years Domain names Straight-line 12 years Gambling licenses Straight-line Term of license Amortization of intangible assets is included in amortization of intangible assets and recognized as an expense in the consolidated statements of comprehensive income/(loss). (f) Financial instruments (i) Fair value measurement hierarchy IFRS 7 requires certain disclosures which require the classification of financial assets and financial liabilities measured at fair value using a fair value hierarchy that reflects the significance of the inputs used in making the fair value measurement (see note 21).The fair value hierarchy has the following levels: (a) Quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1); (b) Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (i.e., as prices) or indirectly (i.e., derived from prices) (Level 2); and (c) Inputs for the asset or liability that are not based on observable market data (unobservable inputs) (Level 3). The level in the fair value hierarchy within which the financial asset or financial liability is categorized is determined on the basis of the lowest level input that is significant to the fair value measurement.Financial assets and financial liabilities are classified in their entirety into only one of the three levels. (ii) Non-derivative financial assets The Company initially recognizes loans and receivables and deposits on the date that they are originated.All other financial assets (including assets designated at fair value through profit or loss) are recognized initially on the trade date at which the Company becomes a party to the contractual provisions of the instrument. The Company derecognizes a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows on the financial asset in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred.Any interest in transferred financial assets that is created or retained by the Company is recognized as a separate asset or liability. 11 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 Financial assets and liabilities are offset and the net amount presented in the statement of financial position when, and only when, the Company has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. The Company has the following non-derivative financial assets: financial assets at fair value through profit or loss, loans and receivables, cash and cash equivalents and available-for-sale financial assets: Financial assets at fair value through profit or loss A financial asset is classified at fair value through profit or loss if it is classified as held for trading or is designated as such upon initial recognition.Financial assets are designated at fair value through profit or loss if the Company manages such investments and makes purchase and sale decisions based on their fair value in accordance with the Company’s documented risk management or investment strategy.Upon initial recognition, attributable transaction costs are recognized in profit or loss as incurred.Financial assets at fair value through profit or loss are measured at fair value, and changes therein are recognized in profit or loss. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market.Such assets are recognized initially at fair value plus any directly attributable transaction costs.Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Loans and receivables comprise trade and other receivables. Cash and cash equivalents Cash and cash equivalents comprise cash, restricted cash, security deposits and short-term investments with original maturities of three months or less. Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial assets that are designated as available-for-sale and that are not classified in any of the previous categories. Subsequent to initial recognition, they are measured at fair value and changes therein, other than impairment losses (see note 21) and foreign currency differences on available-for-sale equity instruments (see note 21), are recognized in other comprehensive income and presented within equity in the fair value reserve.When an investment is derecognized, the cumulative gain or loss in other comprehensive income is transferred to profit or loss. (iii) Non-derivative financial liabilities The Company initially recognizes all financial liabilities (including liabilities designated at fair value through profit or loss) on the trade date at which the Company becomes a party to the contractual provisions of the instrument. The Company derecognizes a financial liability when its contractual obligations are discharged, cancelled or expire.Financial assets and liabilities are offset and the net amount presented in the statement of financial position when, and only when, the Company has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. The Company has the following non-derivative financial liabilities: trade payables and accrued liabilities. 12 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 Such financial liabilities are recognized initially at fair value plus any directly attributable transaction costs.Subsequent to initial recognition these financial liabilities are measured at amortized cost using the effective interest method. (iv) Equity Share capital represents the consideration received for shares that have been issued, since the shares have no par value. Other components of equity include the following: (a) Share-based payment reserve includes all employee share-based payment expense for all current and prior periods. (b) Retained earnings includes all current and prior period retained profits and losses. (g) Impairment (i) Financial assets (including receivables) A financial asset not carried at fair value through profit or loss is assessed at each reporting date to determine whether there is objective evidence that it is impaired.A financial asset is impaired if objective evidence indicates that a loss event has occurred after the initial recognition of the asset, and that the loss event had a negative effect on the estimated future cash flows of that asset that can be estimated reliably. Objective evidence that financial assets (including equity securities) are impaired can include default or delinquency by a debtor, restructuring of an amount due to the Company on terms that the Company would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, or the disappearance of an active market for a security.In addition, for an investment in an equity security, a significant or prolonged decline in its fair value below its cost is objective evidence of impairment. The Company considers evidence of impairment for receivables at both a specific asset and collective level.All individually significant receivables are assessed for specific impairment.Receivables that are not individually significant are collectively assessed for impairment by grouping together receivables with similar risk characteristics. In assessing collective impairment, the Company uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management’s judgment as to whether current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historical trends. An impairment loss in respect of a financial asset measured at amortized cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate.Losses are recognized in profit or loss and reflected in an allowance account against receivables.Interest on the impaired asset continues to be recognized through the unwinding of the discount.When a subsequent event causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. Impairment losses on available-for-sale investment securities are recognized by transferring the cumulative loss that has been recognized in other comprehensive income, and presented in the fair value reserve in equity, to profit or loss.The cumulative loss that is removed from other comprehensive income and recognized in profit or loss is the difference between the acquisition cost, net of any principal repayment and amortization, and the current fair value, less any impairment loss previously recognized in profit or loss.Changes in impairment provisions attributable to time value are reflected as a component of interest income. 13 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (ii) Non-financial assets The carrying amounts of the Company’s non-financial assets are reviewed at each reporting date to determine whether there is any indication of impairment.If any such indication exists, then the asset’s recoverable amount is estimated.For goodwill and intangible assets that have indefinite useful lives or that are not yet available for use, the recoverable amount is estimated each year at the same time. The recoverable amount of an asset or cash-generating unit is the greater of its value in use and its fair value less costs to sell.In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset.For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the “cash-generating unit”, or “CGU”).For the purposes of goodwill impairment testing, goodwill acquired in a business combination is allocated to the group of CGUs that is expected to benefit from the synergies of the combination.This allocation is subject to an operating segment ceiling test and reflects the lowest level at which that goodwill is monitored for internal reporting purposes. An impairment loss is recognized if the carrying amount of an asset or its CGU exceeds its estimated recoverable amount.Impairment losses are recognized in profit or loss.Impairment losses recognized in respect of CGUs are allocated first to reduce the carrying amount of any goodwill allocated to the units, and then to reduce the carrying amounts of the other assets in the unit (group of units) on a pro rata basis. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized.Impairment losses allocated to goodwill are not reversed. (h) Leased assets and lease payments Leases in terms of which the Company assumes substantially all the risks and rewards of ownership are classified as finance leases.Upon initial recognition, the leased asset is measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments.Subsequent to initial recognition, the asset is accounted for in accordance with the accounting policy applicable to that asset. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability.The finance expense is allocated to each period during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Other leases are operating leases and the leased assets are not recognized in the Company’s statement of financial position. Payments made under operating leases are recognized in profit or loss on a straight-line basis over the term of the lease.Lease incentives received are recognized as an integral part of the total lease expense over the term of the lease. Contingent lease payments are accounted for by revising the minimum lease payments over the remaining term of the lease when the lease adjustment is confirmed. 14 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (i) Employee benefits (i) Defined contribution plans A defined contribution plan is a post-employment benefit plan under which an entity pays fixed contributions into a separate entity and will have no legal or constructive obligation to pay further amounts.Obligations for contributions to defined contribution pension plans are recognized as an employee benefit expense in profit or loss in the periods during which services are rendered by employees.Prepaid contributions are recognized as an asset to the extent that a cash refund or a reduction in future payments is available.Contributions to a defined contribution plan that are due more than 12 months after the end of the period in which the employees render the service are discounted to their present value. (ii) Termination benefits Termination benefits are recognized as an expense when the Company is committed demonstrably, without realistic possibility of withdrawal, to a formal detailed plan either to terminate employment before the normal retirement date, or to provide termination benefits as a result of an offer made to encourage voluntary redundancy.Termination benefits for voluntary redundancies are recognized as an expense if the Company has made an offer of voluntary redundancy, it is probable that the offer will be accepted, and the number of acceptances can be estimated reliably.If benefits are payable more than 12 months after the reporting period, then they are discounted to their present value. (iii) Share-based payments The grant date fair value of share-based payment awards granted to employees is recognized as an expense in the consolidated statements of comprehensive income/(loss), with a corresponding increase in share-based payments reserve, over the period that the employees unconditionally become entitled to the awards.The amount recognized as an expense is adjusted to reflect the number of awards for which the related service is expected to be met, such that the amount ultimately recognized as an expense is based on the number of awards that ultimately vest. Fair value is determined by the Black-Scholes valuation model.The share option plan does not have any performance conditions other than continued service. (j) Provisions A provision is recognized if, as a result of a past event, the Company has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation.Provisions, which are not expected to be discharged within 12 months of the statement of financial position date, are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability.The unwinding of the discount is recognized as finance cost. (i) Provision for jackpots Several of the Company’s licensees participate in progressive jackpot games.Each time a progressive jackpot game is played, a preset amount is added to a jackpot for that specific game or group of games.Once a jackpot is won, the progressive jackpot is reset with a predetermined amount.The Company maintains a provision for the reset for each jackpot and the progressive element added as the jackpot game is played.The provision for jackpots at the reporting date is included in provisions (see note 26).The provision is sufficient to cover the full amount of any required payout. 15 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (ii) Restructuring A provision for restructuring is recognized when the Company has approved a detailed and formal restructuring plan, and the restructuring either has commenced or has been announced publicly.Future operating losses are not provided for. (iii) Onerous contracts A provision for onerous contracts is recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable cost of meeting its obligations under the contract.The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract.Before a provision is established, the Company recognizes any impairment loss on the assets associated with that contract. (k) Revenue recognition The Company earns its revenue primarily from: · hosting and services arrangements related to the design and operation of casino and poker sites on the internet on behalf of licensed operators; · licensing individual games, generally with branded content, to licensed operators; · advertising revenue generated on websites operated by the company; and · customizing its software for specific licensees. Revenues from Hosted Casino and Branded Games are recognized as the services are performed, on a daily basis, at the time of the gambling transactions, pursuant to the agreements with the licensees in which the Company participates in a pro rata share of the daily gambling profits, net of certain shared expenses (e.g., promotion costs).In addition, the Company generally receives a standard monthly fee for the provision of hosting and related services from Hosted Casino licensees. Advertising revenues, which are included in other revenue, are generated by display advertising on casino.co.uk and winneronline.com.Revenue is earned and recognized as ‘impressions’ are delivered, ‘click-throughs’ occur or ‘affiliate revenue’ is generated.An ‘impression’ is delivered when an advertisement appears in pages viewed by users.A ‘click-through’ occurs when a user clicks on an advertiser’s listing.‘Affiliate revenue’ is generated when a player is referred from one of the company’s advertising portals to a separate online gambling site and the Company earns a percentage of the revenue generated from that player. Revenue from the initial customization of the software graphics, sounds and text to the specifications of the licensees, or other services contemplated at the date the contract was executed is recognized on a straight-line basis over the term of the hosting and services agreements.Revenue from customizations ordered subsequent to and not contemplated at the contract date are generally considered as a separate unit of accounting and recognized as the work is performed. Interest income is recognized on an accrual basis. (l) Royalties The Company licenses various royalty rights from several owners of intellectual property rights.These rights are used to produce games for use in Hosted Casino and Branded Games.Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepayments in the consolidated statements of financial position.These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount.The amortization of these amounts is recorded as a reduction in revenue. 16 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 The Company regularly reviews its estimates of future revenues under its license arrangements. (m) Finance income and finance costs Finance income comprises interest income on funds invested (including available-for-sale financial assets, gains on the disposal of available-for-sale financial assets and changes in the fair value of financial assets at fair value through profit or loss).Interest income is recognized as it accrues in profit or loss, using the effective interest method. Finance costs comprise interest and bank charges and changes in the fair value of financial assets at fair value through profit or loss. Foreign currency gains and losses are reported on a net basis. (n) Income tax Income tax expense comprises current and deferred tax.Current tax and deferred tax are recognized in profit or loss except to the extent that it relates to a business combination, or items recognized directly in equity or in other comprehensive income. Current tax is the expected tax payable or receivable on the taxable profit or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax payable in respect of previous years. Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is not recognized for the following temporary differences: the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss, and differences relating to investments in subsidiaries and jointly controlled entities to the extent that it is probable that they will not reverse in the foreseeable future.In addition, deferred tax is not recognized for taxable temporary differences arising on the initial recognition of goodwill.Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realized simultaneously. A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized.Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. (o) Earnings per share Shares of CryptoLogic (“Ordinary Shares”) and exchangeable shares of CryptoLogic Exchange Corporation (“CEC”) (“Exchangeable Shares”) are participating securities and, accordingly, earnings per share is calculated using the two-class method.The two-class method determines earnings per share for Ordinary Shares and Exchangeable Shares according to dividends declared and participation rights in undistributed earnings which, in the case of the Company, are equal. The Company uses the treasury stock method in computing diluted earnings per share.The treasury stock method is a method of recognizing the use of proceeds that could be obtained upon the exercise of share 17 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 options and warrants in computing diluted earnings per share.It assumes that any proceeds would be used to purchase Ordinary Shares at the average market price. (p) Segment reporting An operating segment is a component of the Company that engages in business activities from which it may earn revenues and incur expenses, including revenues and expenses that relate to transactions with any of the Company’s other components.All operating segments’ operating results are reviewed regularly by the Company’s CEO to make decisions about resources to be allocated to the segment and assess its performance, and for which discrete financial information is available. Segment results that are reported to the CEO include items directly attributable to a segment as well as those that can be allocated on a reasonable basis.Unallocated items comprise mainly corporate assets (primarily the Company’s headquarters), head office expenses, and income tax assets and liabilities. Segment capital expenditure is the total cost incurred during the period to acquire property, plant and equipment, and intangible assets other than goodwill. (q) Standards, amendments and interpretations to existing standards that are not yet effective and have not been adopted early by the Company At the date of authorisation of these financial statements, certain new standards, amendments and interpretations to existing standards have been published by the IASB but are not yet effective, and have not been adopted early by the Company.Management anticipates that all of the relevant pronouncements will be adopted in the Company’s accounting policies for the first period beginning after the effective date of the pronouncement.Information on new standards, amendments and interpretations that are expected to be relevant to the Company’s financial statements is provided below.Certain other new standards and interpretations have been issued but are not expected to have a material impact on the Company’s financial statements. IFRS 7, Financial Instruments: Disclosures In October 2010, the IASB amended IFRS 7.This amendment enhances the disclosure requirements for transfers of financial assets that result in derecognition.This amendment is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2012.The Company is assessing the impact of this new standard on its consolidated financial statements. IFRS 9, Financial Instruments In October 2010, the IASB issued IFRS 9.IFRS 9, which replaces IAS 39, Financial Instruments: Recognition and Measurement, establishes principles for the financial reporting of financial assets and financial liabilities that will present relevant and useful information to users of financial statements for their assessment of the amounts, timing and uncertainty of an entity's future cash flows.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2015.The Company is assessing the impact of this new standard on its consolidated financial statements. IFRS 10, Consolidated Financial Statements In May 2011, the IASB issued IFRS 10.IFRS 10, which replaces the consolidation requirements of SIC-12, Consolidation-Special Purpose Entities and IAS 27, Consolidated and Separate Financial Statements, establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. 18 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 IFRS 11, Joint Arrangements In May 2011, the IASB issued IFRS 11.IFRS 11, which replaces the guidance in IAS 31, Interests in Joint Ventures, provides for a more realistic reflection of joint arrangements by focusing on the rights and obligations of the arrangement, rather than its legal form (as is currently the case).The standard addresses inconsistencies in the reporting of joint arrangements by requiring a single method to account for interests in jointly controlled entities.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IFRS 12, Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12.IFRS 12 establishes new and comprehensive disclosure requirements for all forms of interests in other entities, including subsidiaries, joint arrangements, associates and unconsolidated structured entities.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IFRS 13, Fair Value Measurement In May 2011, the IASB issued IFRS 13.IFRS 13 replaces the fair value guidance contained in individual IFRSs with a single source of fair value measurement guidance.The standard completes the IASB’s project to converge fair value measurement in IFRS and United States generally accepted accounting principles.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IAS 1, Presentation of Financial Statements In June 2011, the IASB amended IAS 1.This amendment retains the ‘one or two statement’ approach to presenting the statements of income and comprehensive income at the option of the entity and only revises the way other comprehensive income is presented.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IAS 12, Deferred Tax: Recovery of Underlying Assets In December 2010, the IASB amended IAS 12.IAS 12 will now include a rebuttal presumption that determines the deferred tax on investment property measured using the fair value model from IAS 40, Investment Property, should be based on its carrying amount being recovered through sale.The standard has also been amended to include the requirement that deferred tax on non-depreciable assets measured using the revaluation model in IAS 16, Property, Plant and Equipment, should be measured on the sale basis.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2012.The Company is assessing the impact of this new standard on its consolidated financial statements. IAS 19, Employee Benefits In June 2011, the IASB amended IAS 19.This amendment eliminated the use of the ‘corridor’ approach and instead mandates all remeasurement impacts be recognized in other comprehensive income.It also enhances the disclosure requirements, providing better information about characteristics of defined benefit plans and the risks that entities are exposed to through participation in those plans.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IAS 27, Separate Financial Statements In May 2011, the IASB amended IAS 27.This amendment removes the requirements for consolidated statements from IAS 27, and moves it to IFRS 10, Consolidated Financial Statements.The amendment 19 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 mandates that when a company prepares separate financial statements, investments in subsidiaries, associates, and jointly controlled entities are to be accounted for using either the cost method or in accordance with IFRS 9, Financial Instruments.Finally, this amendment determines the treatment for recognizing dividends, the treatment of certain group reorganizations, and some disclosure requirements.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. IAS 28, Investments in Associates and Joint Ventures In May 2011, the IASB amended IAS 28.This amendment requires non-current assets held for sale and discontinued operations be measured using the equity method for any retained portion of an investment, until the portion is disposed of.The amendment also disallows remeasurement of the cessation of significant influence and joint ventures when there is a gain to profit or loss.This new standard is effective for the Company’s interim and annual consolidated financial statements commencing January 1, 2013.The Company is assessing the impact of this new standard on its consolidated financial statements. 3. Critical accounting estimates and judgments The preparation of the financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses.The areas requiring estimates and judgments that may potentially have a significant impact on the Company’s earnings and financial position include, but are not limited to, provision for jackpots, the estimate useful lives of property, plant and equipment and intangible assets, share-based payments, income taxes, the fair value of financial instruments, legal proceedings and contingent liabilities. Although these estimates are based on management’s best knowledge of current events and actions, actual results ultimately may differ from those estimates. (a) Provision for jackpots Several of the Company’s licensees participate in progressive jackpot games.Each time a progressive jackpot game is played, a preset amount is added to a jackpot for that specific game or group of games.Once a jackpot is won, the progressive jackpot is reset with a predetermined amount.The Company maintains a provision for the reset for each jackpot and the progressive element added as the jackpot game is played.The provision for jackpots at the reporting date is included in provisions (see note 26).The provision is sufficient to cover the full amount of any required payout. (b) Useful life of property, plant and equipment and intangible assets Property, plant and equipment and intangible assets are depreciated or amortized over their useful lives.Useful lives are based on management’s estimates of the period that the assets will generate revenue, which are periodically reviewed for continued appropriateness. Changes to estimates can result in significant variations in the amounts charged to the consolidated statement of comprehensive income/(loss) in specific periods. (c) Share-based payments The Company has a share-based payment scheme for employees.The fair value of share options is estimated by using the Black-Scholes model on the date of grant incorporating assumptions regarding risk-free interest rate, dividend yield, volatility factor of the expected market price of Ordinary Shares and the expected life of the options. 20 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (d) Income taxes The Company is subject to tax in multiple jurisdictions and judgment is required in determining the provision for income taxes.The Company uses the asset and liability method of accounting for income taxes.Deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss carry-forwards.Deferred income tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable profit in the periods in which those temporary differences are expected to be recovered or settled.The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in profit or loss in the period that includes the enactment or substantive enactment date. (e) Fair value of financial instruments The Company determines the fair value of financial instruments that are not quoted using valuation techniques.Those techniques are significantly affected by the assumptions used, including discount rates and estimates for future cash flows.In that regard, the derived fair value estimates cannot always be substantiated by comparison with independent markets and, in many cases, may not be capable of being realized immediately (see note 21). (f) Legal proceedings and contingent liabilities The Company is involved in certain claims and litigation arising in the ordinary course and conduct of business, including intellectual property matters.Management assesses such claims and, if considered likely to result in material exposure and, where it is probable that there will be an outflow of economic benefit, provisions for loss are made based on management’s assessment of the likely outcome.Management does not provide for claims that are considered unlikely to result in a significant loss, claims for which the outcome is not determinable or claims where the amount of the loss cannot be reasonably estimated.Any settlements or awards under such claims are provided for when reasonably determinable.Adjustments will be made to the accrual for such amounts as new information is obtained or the claim settled. 4. Changes in accounting estimates (a) Royalties The Company licenses various royalty rights from several owners of intellectual property rights. These rights are used to produce games for use in Hosted Casino and Branded Games. Generally, the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepayments in the consolidated statements of financial position. These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight-line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount. The amortization of these amounts is recorded as a reduction in revenue. The Company regularly reviews its estimates of future revenues under its license arrangements and, during 2010, the review identified that it was appropriate to begin amortizing certain of these royalties on a straight-line basis, such that substantially all of these royalties are amortized on a straight-line basis.For the year ended December 31, 2011, amortization of $3,430 (2010: $3,080) was recorded as a reduction of revenue in the consolidated statements of comprehensive income/(loss). During the year ended December 31, 2011, the Company paid net royalties of $2,747 (2010: $4,219).The Company is committed to make further royalty payments of $579 (see note 19). 21 CRYPTOLOGIC LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (In thousands of US dollars, except per share disclosure and where indicated otherwise) Years ended December 31, 2011 and 2010 (b) Provision for jackpots Several of the Company’s licensees participate in progressive jackpot games.Each time a progressive jackpot game is played, a preset amount is added to a jackpot for that specific game or group of games.Once a jackpot is won, the progressive jackpot is reset with a predetermined amount.The Company maintains a provision for the reset for each jackpot and the progressive element added as the jackpot game is played.The provision for jackpots at the reporting date is included in provisions (see note 26).The provision is sufficient to cover the full amount of any required payout. During the year ended December 31, 2011, the Company performed an analysis of provision for jackpots and revised its estimated liability for provision for jackpots.The change in accounting estimate resulted in a reduction of the liability for provision for jackpots and a corresponding increase in revenue of $894. 5. Property, plant and equipment Computer equipment Office furniture and equipment Leasehold improvements Total Cost: Balance, January 1, 2010 $ Additions Disposals ) ) – ) Balance, December 31, 2010 Additions 42 22 10 74 Disposals – (4
